                                        Case 2:19-cv-04823 Document 1 Filed 02/06/19 Page 1 of 3 PageID: 1
JS 44         (Ecw.7l95)                                                        CIVIL COVER SHEET
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by
law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM).
 I.(a)PLAINTIFFS                                                                                                DEFENDANTS

                             UNITED STATES OF APlERICA                                                                     FRAME Q,L.L.C.
 (b) commv             on RESTDENCE oF FrRSr LrsrED eLATNTTFF                                                   COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT                                           BERGEN
               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U S PLANTIFF CASES ONLY)

                                                                                                                ATTORNEYS(IF KNOヽ VN)
(C)ATTORNEYS cRM NttC,ADDRESS,m TELEPHONEIIUMBERl
         Jordan M Anger,AUSA
         United States Attomey's Ofrlce
         970 Broad St,Room 700
         Newark,New Jersey 07102
         (973)645-2829

 H.BASIS OF JURISDICTION(PLACE・ X'IN                                   ONE BOX ONLY)                     IⅡ .CITIZENSHIP                    OF PRINCIPAL PARTIES                  rPLACE AN“ X・ IN ONE 30X
                                                                                                                      (FOR DIVTRSITY CASES O■ lLY)                   FOR PL AINTIFF AND ONE BOX FOR DEFEhlDANT)

 [X] I us       Govemenr                  []3 Federal QuestiOn                                                                                  PTF DEF                                                            PTF DEF
          Plaintiff                              c S Govemment Nota Palty)                                                                                                                                          a4 o 4
                                                                                                         Citizen ofThis State                     lll  tll           IncorporatedorPrincipalPlace
 [    2 u.s cove,*ent                      I]4 Diverdty                                                  Citizen of Another State                D2   ll2            Incorporated            and Principal Place of o5  o5
          Defendant                             (hdiCate citizenship ofParties in item III)                                                                          Business in Another State
                                                                                                         Citizen or Subject       ofa
                                                                                                         Foreign Country                         ll3         I13     ForeignNation                                     o6              o6
IVoCAUSE OF ACTION(ctt THE U S OVIL ttATtlTE UNDER WHCH YOU ARE                                        ΠLNC     AND WRITE BRIEF STATEMENr OF CAUSE DO NOT CrrEJURISuCTIoNAL STATUTES UNLESS劇                      Ⅶ   SrrY)
     28U.S.C.§ 1345-United States as Plaintiff
V.NATURE OF SUIT                                            ρ ιИCEИ Ⅳ χ 句Ⅳ OⅣE βα r ONLり
               CONTRACT                                                     TORTS                                             FORFEITURE/PENALTY                                 BANKRUPTCY                                            A

 El 110   Insmce                               PERSONAL IN」 llRY                         PERSONAL INJURY                      口610 Agricuhure                            ‖422     Appea128 U S C            El 400 stut"ne"pportionment
                                            ‖310   Alrplane                                                                   口620 othcr Food&Drug                                     158
 tr    120   Mrine                                                                      1 362 PcrsOnal lnJu,Mcd                                                                                             [ 410 entitrust
                                            ‖315   Airplane Product                              ヽ
                                                                                                 翻practice                    口625 Drug Rdatcd Seizure                                                      []430 Banks md Banking
 E     130 Mitler Act
                                                        Liability                       1 36S PersOnal lnJuヮ     Product                at Prope町     21 USC 881         :1 423 Wlthdrawal
                                                                                                                                                                                                            []450 Connerce/lCc Rates/etc
 E     140 Negotiable Instrument
                                            口320 Assaul,llbd&                                     Liabi‖ ty
                                                                                                                              11 630 Liquor Laws
                                                                                                                                                                                      28 U S C 157
                                                                                                                                                                                                            []460 neponation
 E     150 Recovery    of Overpayment                   Siander                         1 368 Asbcゞ os Personal               ‖640 R R&Tnlck                                                                  470 Racketer Influenced
          & Enforcement of Judgment                                                              lnJuヮ   Prod Liab                                                            PROPERTY RIGHTS               []
                                            ‖330 Fedcral Emp10ycrs'                                                           ‖650 Air‖ nc Regs                                                             Compt Organ;ations
 fl    tsl Medicre Act                                  Liability
 EI    152 Recovery ofDefsulted                                                         PERSONAL PROPERTY                     i1660 occupationa!                                                            [ 810 Selective Seruice
                                            I1340 Marine                                                                                  SaFety7Health                  l1820 cOpyrlghs
          Student Loms (Excl. Vetems)
                                                                                                                                                                                                            [ 850 SecuritieV
                                            l1345 Marlnc Product LiabHly                1 370 othcrFraud                      i1690 othcr                                I1830 Patent                                  CommoditieV Exchange
 E     153 Recovery ofoverpayment           ‖350 Motor Vehicle                          i371 Truth in tending                                                            ‖840 Tradcmark                     [l 875     Custofrer Challenge 12
           at Veterm's Benefits             l1355 MOtOr Vchldc Product                  i380 αhcr PersOnd Prope"                                                                                                         u.s.c.   3   r40
 E     160 Stockholder' Suits                           Liability                                Dalnage
                                                                                                                                                                                                            [  891 Agricultural Acts
 I     l900therContact                      n360 clther Persond lnJuヮ                1 385 PrOpett Damage prod                               LABOR                        SOCIALSECURITY                    [] 892 Economic Stabilization
                                                                                                 Product Liability
 E     195 Contract Product Liability                                                                                                                                                                       Act
                                                                                                                              fl 710    Fair Labor Stmdads               U 861 HrA(l3e5fi)                  [    893 Enviromental Mattas
                                                                                                                                          Act                            U 862 Black Lung(ez3)              fl 894     Energy Allocation Act
         REAL PROPERTY                          CIVIL RIGHTS                        PRISONER PETIT10N                                                                    Il E63 Drwc/Drww                   [    895 Freedom of
                                                                                                                              U 720 LaborMgmr. Relations                          (a0sG))                            Infomation Act
                                                                                                                                                                         [l 864    SSrD   ritle xvr
                                                                                                                              [l 730    I-aborrlr,lgmt.                  ll   865 RSI (a05(c))              [    900 Appeal of Fee Detem.
                                                                                                                                   Reponing & Discloure Act                                                      Under Equal Access to Justice
 [ 210    Land Condemnation                   441   Voting                          [    510 Motions to Vacate                                                                     FEDERAL
 [ 220    Forclosure                          442   Employment                                    Sentence
                                                                                                                             fl 740     Railway Labor Act                         TAX SUITS                 [    950 Constitutionality ofState
                                                                                               Habeas Corpus:                                                                                                                  Statutes
 [ 230    Rent Lease   & Ejectment            443   Housing/Accommodations
 [ 240    Tons to Land                        444   welfre                          tl   530      General
                                                                                                                             fl 790 Other       Labor Litigation
                                                                                         535      Death Penalty                                                      I1870 Taxes(us                         [] E90 Other Statutory Actions
 U 290    All Orher Real Properry             440   Other   Civil tughts            II
                                                                                                                                                                               PlainlfF or Dcrcndant)
                                                                                    fl 540 Mandmus & Other                   il    791 Empl. Ret. Inc.
                                                                                    [] 550    Other (including                                                       11 871 1RS‐ Third Party
                                                                                                                                        Strurity Act
                                                                                                   1983 Actions)                                                                      26 U S C 7609


 VI.ORIGIN                                ‖2 Removcd iom                   [ 3 Remanded from                   U 4 Reinstated or             [ 5 Transfened from                     ‖6 MulidstHct                ll 7 Appeal to Distnct
                                          State Court                      Appellate Cout                      Reopened                      mother district (specify)                LitigatiOn                  Judge fiom Magistrate
     IX1 1 0riginal PrOceeding

 VII.REQUESTED IN                            CHECK IF THISIS A CLASS ACT10N                                    DEMANDS                       CHECK YES only if demandcd in complainti
               COⅣ IPLAINT:                I]UNDER F R C P 23
                                                                                                                                             JURY DEMAND:                       日 YES              □ NO

          RELATED CASE(S) (SCC instructions):
                IF ANY
                                                                                          SIGNATURE OF A

                                                                                        Jordan M. Anger, Assistant United                            Attorney
        Case 2:19-cv-04823 Document 1 Filed 02/06/19 Page 2 of 3 PageID: 2




CRAIG CARPENITO
Unitcd States Attomey
」ORDAN       M.ANGER
Assistant U.S.Attomcy
970 Broad Street,Roon1 700
Ne、vark,NJ 07102
Tel.973-645-2829
Fax.973‐ 645-3210
Email:lordan.anger(ausdΩ i=型 v
(FLU:YH)

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


                                                       HON。
UNITED STATES OF ANIIERICA,
                                                       C′ ν〃Иθ′
                                                              ′θηJVθ   .




                P″ ′
                   η′
                    ′
                                                       COⅣ IPLAINT
        V.


  FRAME Q,L.L.C.,

                Dψ ′αα″′   .




        CRAIG CARPENITO, United States Attomey for the District of New Jersey, on behalf of

plaintiff, United States of America, for its Complaint against defendant, FRAME Q, L.L.C. , says

that:

        1.      This is a civil action brought on behalf of the United States of America and this

Court has jurisdiction under the provisions of 28 U.S.C. Section 1345.

        2.      The defendant resides in Palisades Park, within the state and district of New Jersey.

        3.      Defendant owes plaintiff the principal sum of 5473,178.00, as more fully set forth

on the certificates of Indebtedness attached hereto as Exhibit   "A - H".

        4.      Due demand has been made for payment.
Case 2:19-cv-04823 Document 1 Filed 02/06/19 Page 3 of 3 PageID: 3




      THEREFORE, plaintiff demands judgment against defendant as follows:

     In the amount of $678,503.01 ($473,178.00.00 principal, $4,91 8.68 interest

     accrued through December 13, 2018), $27,146.16 penalties, $160.00

     administrative fees, and $173,100.17 Treasury & DOJ fees;

b.   Interest to accrue at the rate   of | .000% per annum from December   I 3 , 20 I 8   to date

     ofjudgment;

C.   Interest from the date ofjudgment at the legal rate in effect on the date ofjudgment

     until paid in tull;

d.   Costs of suit; and

     For such other relief as this Court may deem just.


                                              CRAIG CARPENITO



                                                  AN M.AN
                                              ASSISTANT U ."arroRNpy
                                                                                                                         ろ
                                                                                                                 ︰


                                                                                                                     メ
                                                                                                                     ４
 Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 1 of 8 PageID: 4



                                           DEPARTMENT OF THE TREASURY
                                             BUREAU OF THE FiSCAL SERVICE
                                                   WASH:NGTON,OC 20227

                            ACTING ON BEHALF OF
                          U,S,DEPARTMENT OF LABOR
              OCCUPATIONAL SttETY AND HEALTH ADMINISTRATION
                        CERTIFICATE OF INDEBTEDNESS
Debtor Name{s}and
Address(esI

Frame Q L.L.C.
200B Commercia:Ave.
Pa:lsades Park,NJ 07650

Treasury C:8im No.TRFM26802115

Tctai debt due united states a5 0f December 13′   2018:
                              princlpal:S25,080.00
                     interest{01・ 0%′ 卜5   814。 13
                     Penalty{@6,096′ ):54′ 759。 36
                              Admin.:S      20.00
                  Treasurv&DOJ fees:Sll,06フ .76
  purSuant
  〔           to 31 U.SC.3717(el and 3711(3){6},and 28 U.S.C.527)
                       丁
                       OTAL:S41,741.25

1 ceruFy thatthe U.S.Department oF Labo「 ′occupa“ onai SaFety and Health Administratton iOSHA)
records show that the debtor named above isindebted to the Urlited Statesin the amount stated above.


The c:aim arose in connection with three workplace saFety vio13tion underthe Occupational SaFety and
Hea:th Act of1970`29 UoS,C.651′    etseq and OSHA re3u:atlons at 29 C.F.R.1926 as noted during a June 8′
2015 0SHA inspection of debtoris 462 2nd street,Palisades Park,New lersev work‐           5ite,


CERTIF,CAT10N: Pursuant to 28 USC ss.1746′        i certiFy under penalty of peJury that the fore80ing is true
and correctto the best of my knowledge and be‖ ef based upon information provlded by the U.S.
Department of LaboL Occupational SaFety and Heaith Ad■ linistration.




o,,*,
        Ia/ ,3 /2o lB
                                                          Financial Prog,ram Specialist
                                                          U.5. Department of the Treasury
                                                          Bureau of the Fiscal Servlce
                                                                                                                 ヾ //
Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 2 of 8 PageID: 5
                                                                                                                  ζ



                                                DEPARTMENT OF THE TREASURY
                                                  BUREAU OF THE FISCAL SERVICE
                                                    WASH:NGTON′ DC 20227

                             ACTING ON BEHALF OF
                          U.S.DEPARTMENT OF LABOR
               OCCUPAT10NAL SAFETY AND HEALTH ADMINISTRAT10N
                         CERTIFICATE OF INDEBTEDNESS
Debtor Name(s)and
Address(es):

Frame Q L.ι   .C.

200B Commerclal Ave,
Pa:15adeS Park′     N」   07650

Treasury Claim No.TRFM26802111

7ota:debt due un:ted states as oF December 13′ 2018:
                                  PF:nC:Pal:54′ 400.00
                          1nterest〔 ol,0%′ 卜5   32.83
                          Pen3'tv106.0%タ トS 174。 98
                                  Admin.:s      20.00
                     Treasury&oOJ fees:Sl,574,41
  1purSuantto 31 U.S,C.3717(e)and 3711〔 g){6),and 28 UoS.C.527)
                      TOTAL: S6′ 202.22


1 certify that the u.S.Department of Labor,occupatう      onai SaFety and Health AdministrauOn(osHA)
records show thatthe debtor named above isindebted to the United Statesin the amountstated above.


The clalm arosein connecucn with two wo「 kpiace saFety vio:auon underthe Occupa● onal SaFetv and
Health Act oF 1970,29U.S.C.651,et seq.and OSHA regulations at 29 CoF.R.1926 as noted during a
」
anuary 23,2015 0SHA!nSpectlon oF debtor's Sherwood Drive work‐              site`:n Paramus′ NeW Jersey.


CCRT:FiCA■ ON: Pu“ uantto 28 uSC ss.1746′          i certiry under penalty oFperlury that the fore80ing:s true
and correctto the best of my know:edge and bemef based upon information provided by the uo s.
Department of LaboL Occupationa:SaFety and Health Adnlinistration.




Dtt 12イ             11い り
                        ヽ
                                                           Financlal Prograrn 5peclalist
                                                           U.S. Department of the Treasury
                                                           Bureau   ofthe   Fiscal Service
                                                                                                                 、 ノ
                                                                                                                  ι
 Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 3 of 8 PageID: 6



                                          DEPARTMENT OF THE TREASURY
                                              BUREAU OF THE FISCAL SERVICE
                                                 WASH:NGTON,DC 20227

                             ACTING ON BEHALF OF
                          U.S.DEPARTMENT OF LABOR
               OCCUPAT10NAL SAFETY AND HEALTH ADMINISTRATION
                         CERTIFICATE OF INDEBTEDNESS
Debtor Name{5)and
Address(es):

Frame Q L.L.C.
200B Commercial Ave.
Pa:isades Park,NJ 07650

Treasury Ciaim No.TRFM26603897

7otal debt due united states as of December 13,2018:
                               PrlncIPal:S222,697.00
                      interest iel.o%′ 卜S l′ 567.53
                      pen3'tvi06.0%J卜 S 8,291.65
                               Admin.:S      20.00
                  Treasurv&oOJfees S 7■ 123.85
  {purSuantto 31 U.S,C.3717(e}and 3711{B)(6),and 28 U・ S.C.527)
                      TOTAL:S311′ 700.03


:certtfy that the Uo S.Department of Labo■    Occupalonal SaFety and Heanh AdmlnistrauOn{osHA)
records show that the debtor named above 15indebted to the un:ted statesin the amount stated above.


The claim arose ln connection with two workplace saFety vio:ation under the occupational saFety and
Health Act oF 1970,29U.S.C.651′ et seq.and OSHA re8ulations at 29 C.F.R.1926 as noted dur:ng an Ap‖          l




21′   2016 0SHA inspection oF debtor's l19 Abbott Ave.,Palisades Park`,New』 ersey Work― site.

CERT:FiCAT10N: Pursuantto 28 uSC ss.1746,i cenify under pen31ty Ofpettury that the fore80ing“         true
and correctto the best of mγ   k■ owledge and beneF based upon inFormation prov:ded by theじ 。S.

Department oF Labor,occuPation3:SaFety and Heaith Adnlinistration.




餞c像 /13/知 砲
                                                        Re8ina Crisaru‖   i




                                                        Financial Program Speclalist
                                                        U.5. Department of the Treasury
                                                        Eureau of the Fiscal Servlce
                                                                                                          ｀/
 Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 4 of 8 PageID: 7                                     ア


                                          DEPARTMENT OF THE TREASURY
                                                BUREAU OF THE FiSCAL SERViCE
                                                  WASH:NGTON,OC 20227

                                ACTING ON BEHALF OF
                              U.S.DEPARTMENT OF LABOR
                  OCCUPATIONAL SAFETY AND HEALTH ADMINISTRAT10N
                            CERTIFICATE OFコ NDEBTEDNESS

Debtor Namets)and
Address(es〕   :




Frame Q LoL`C.
200B Conlmercia:Ave.
Paiisades Park,NJ 07650

丁reasury C13im No.TRFM26802165


7otal debt due united states as oF December 13′     2018:
                              Princlpai:S153′   241.00
                                      :S l,398。 76
                     interest lol.0%′ 〕
                     penaltv傲 o6.0%′ 卜S 7′ 626.36
                              Adml■ .:5     20.00
                   Treasury&DOJ fees:555′ 210,75
  {purSuantto 31 u.S.c.3717(e)and 3711(3){6),3nd 28 UoS.C.527)
                        TOTAL:S217,496.87

l cert:Fy thatthe U.S.Department oF Laborp occupational SaFety and Hea!th Administrat,on(OSHAl
records show that the debtor naned above isindebted to the United Statesin the amountstated above.


The c:alm arose in connection with rOur workplace saFetv vio:3tiOn underthe Occupational Safety and
Health Act of 1970,29U.S.C.651′ et seq.and OSHA reguiatlons at 29 C,FoR.1926 as noted during an April
3,2017 0SHA inspection oF debtor.5 2465 5th Street′ Fort Leel New Jersev Work‐    site。



CERT:FiCA■ ON: Pursuant to 28 uSC ss.1746′ l certify under pena:ty ofpettury that the fore80ing is true
and correctto the best Of mY knowiedge and belleF based upon:nformation provlded by the U.S.
Departrnent of Labo『 ,Occupationai SaFety and Health Administration.




D3は    2/`ノ 207m
       ノ
                                                         Financlat Program Speclalist
                                                         U5. Department of the Treasury
                                                         Bureau of the Flscal Servlce
                                                                                                                 、ノ
 Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 5 of 8 PageID: 8                                            ど


                                               DEPARTMENT OF THE TREASuRY
                                                 BUREAU OFTHE F:SCAL SERViCE
                                                    WASH:NGTON,DC 20227

                             ACTING ON BEHALF OF
                          UoS.DEPARTMENT OF LABOR
               OCCUPAT10NAL SAFETY AND HEALTH ADMINISTRAT10N
                         CERTIFICATE OFINDEBTEDNESS
Debtor NameiS)and
Address(es):

Frame Q L.L.C.
200B Commercia:Ave.
Pamsades Park′ NJ 07650


Treasury Claim No.TRFM26802113

Totai debt due united states as of DeCember 13′       2018:
                               Principa::s13`640.00
                      lnterest iol.0%′   ):S    101.77
                      pen3'tv i@6.0%′ }:S 542.42
                               Admi口 」5 20。 00
                   Treasury&00j ree=s4,866。 38
  lPUrSuantto 31 U.S.C.3717(e)and 3711(g)(6),and 28 U.S.C.527)
                      TOTAL:Sl■ 170.57

i certify that the Uo S.Department oftabor・ Occupational Sarety and Health Administration{OSHA)
reco「 ds   show thatthe debtor named above isindebted to the united Statesin the amountstated above.


The ciaim arose in conneCtiOn、 ″ith three workplace saFetv vioi3tiO■     underthe Occupational SaFety and
Hea:th Act oF 1970′ 29 UoS.C.651′ et seq.and OSHA regulations at 29 CoFoR.1926 as ncted during an Apri:
22,2015 0SHA inspection or debtOr's Abbott Bouleverd workositerin Fort Lee,New Jersey.

CERTIF:CAT,ON: Pursuant to 28 USC ss.1746′         :certi∼ under penalty of pettury that the foregoing is true
and correct to the best of mv knowiedge and belieF based upon inforrnation pro宙         ded bythe UoS.
Department of LabOrJ Occupational SaFety and Health Administration.




Date:
            F2/13/20e
                                                           Regina Crisafulll
                                                           Financial Program Specialist
                                                           U.S. Department of the Treasury
                                                           Bureau ofthe Fiscal Service
                                                                                                                   ″
                                                                                                                   ″
 Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 6 of 8 PageID: 9



                                              DEPARTMENT OF THE TREASURY
                                                 BUREAU OFTHE F:SCAL SERVICE
                                                      WASH:NGTON,DC 20227

                             ACTING ON BEHALF OF
                          UoS,DEPARTMENT OF LABOR
               OCCUPATIONAL SAFETY AND HEALTH ADMINISmTloN
                         CERTIFICATE OF INDEBTEDNESS
Debtor Name(s)and
Address(esト

Frame Q t.L.C
200B Commercia:Ave.
Pa!:sades Park′   NJ 07650

Treasury Cla:m No.TRFM26802273

Total debt due united states as or December 13′            2018:
                                Princ:pai:S14′   520.00
                       0nterest i@1.0%′ ):S
                                          156.74
                       Pen3itv“ ⊇6.0%′ 卜S867.82
                                Admin.:S 20.00
                    Treasurv&ooJ fees:S5′      295。   16
     {purSuant to 31 UoS.C.3717{e)and 3711{8)(6)′      and 28 U.S.C.527)
                         TOTAL:S20,859.72

,certify that the Uo S.Department of Labor,occupa●           ona!SaFety and Heakh Administra‖ on{OSHA)
records show thatthe debtor n3med above isindebted to the united statesin the amountstated above.


The claim arose in connection wlth nve wOrkplace saFety violation under the Occupational Sarety and
Health Act of 1970,29U,S.C。 651`et seq.and OSHA regulatlons at 29 C.F.R。            1926 as noted during a March
3′   2014 0SHA inspectlon of debtor's18 Sky:lne Drive,Engelwood Clilら New lersey work・           site.


CER■ F,CAT:ON: Pursuant t● 28 USC ss.1746′ :certify under penalty oFpettury that the foreg。 :ng          is true
and correct to the best of mv knowledge and belief based upon inforrnation provided by the uo S.
Oepartment of Laboし Occupational SaFety and Health Administration.




Date:     l]Ll r3l18
                                                               Financial Program Speclalist
                                                               U.5. Department of the Treasury
                                                               Eureau ofthe Flscal Service
Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 7 of 8 PageID: 10                                             6

                                              DEPARTMENT OF THE TREASURY
                                                 BUREAU OFTHE F:SCAL SERViCE
                                                     WASH:NGTON,DC 20227

                              ACTING ON BEHALF OF
                           UoS,DEPARTMENT OF LABOR
                OCCUPAT10NAL SAFETY AND HEALTH ADMINISTRAT10N
                          CERTIFICATE OF INDEBTEDNESS
Debtor Name{s)and
Address ies}:


F「8me Q t,L.C.
200B Conlmercial Ave.
Palisades Park′   NJ 07650

Treasury Clal『 ■ No.TRFM26802107


Tota:debt due unlted states as of DecembeF 13,2018:
                                Principal:S20′   680.00
                      interest tol。   鰯′
                                       }:S 705。 76
                      penaitv(o6.0%′ ):S t131.18
                               Admin.:5         20.00
                   Treasurv&DOJ rees:s9,214。 36
     {purSuantto 31 U.5.C.3717ie〕     and 3711〔 8){6)′ and 28 U,S,C.527)
                         TOTAL:S34,751.30

i certify that the U.S.Department of Labor,Occupa“        onal SaFety and Health Adminlstra■    on(OSHA}
records show that the debtor named aboveis:ndebted to the united States in the amount stated abovel


The claim arose ln connection with three、 ″orkplace saFety vio:atlon underthe Occupationa:SaFety and
Health Act oF 1970′ 29 UoStC.651,et seq.and OSHA「 eguiatlons at 29 C.F.R.1926 as■ oted during a
February 24,2015 0SHA inspection of debtor:s27 Map!e Ave.,Mahwah′              New Jersey work‐   site。



CERT:F:CAT10N: Pursuantto 28 uSC ss.1746′           i certifv under penaitv ofperlury that the fore30:n3iS true
and correctto the best of my knowiedge and be‖        ef based upon information pro哺   ded bythe U.S.
Department of Laborr Occupationai Safety and Health Adnlinistration.




Data lつ
               ハЪρblミ
                                                            Financlal Program Speclalist
                                                            U.S. Department of   the Treasury
                                                            Bureau of the Flscal Servlce
                                                                                                         ｀
Case 2:19-cv-04823 Document 1-1 Filed 02/06/19 Page 8 of 8 PageID: 11                                    //

                                            DEPARTMENT OF THE TREASURY
                                               BUREAU OFTHE F!SCAL SERVICE
                                                  WASHING丁 ON′ DC 20227

                              ACTING ON BEHALF OF
                           UoS.DEPARTMENT OF LABOR
                OCCUPATIONAL SAFETY AND HEALTH ADMINISTRAT10N
                          CERTIFICATE OF INDEBTEDNESS
Debtor Name(5)and
Address{es}:

Frame Q LoLC.
2003 Commerc:a:Ave.
Palisades Park,NJ 07650

Treasury Claim No.TRFM26802117

Total debt due U■ ited States as oF DeCember 13.2018:
                                 Pr:ncipal:S18,920.00
                                        :S 141。 16
                        :nterest(ol,0%′ 〕
                                       :5
                        Penaitv〔 o6.0‰ 〕  752.39
                                 Admin.:S 20.00
                      Treasurv&DO』 fees:S6′ 74ア .50
  ipurSuantto 31 U.S.C.3717{e)and 3711(3){6),and 28 U.S,C.527}
                      TOTAL:526′ 581.05


i certify that theじ    .S.Department oF LaborJ Occupa● onai SaFety and Health Administra● on{OSHA〕
records show thatthe debtor named 3bOVe isindebted to the united Statesin the amountstated above.


The claim arose in connection with two workplace saFety vio:ation underthe Occupationai SaFetv and
H● 3ith   Act oF 1970,29U,S,C.651,et seq.and OSHA reguiations at 29 C,FoR.1926 as noted dur:ng a
December 22.2015 05HA inspection oF debtors 101oノ        1006 Morningside Lane,Fort Lec New Jersey
VVo「 kos:te..


CERT,FiCAl10N: Pursuantto 28 uSC ss.1746`l certify under penaltv oF periury that the foregoing is true
and correct to the best oF my knowiedge and belleF based upon information provided by the U.s.
DepartFnent Of Labor7 0CCupationa:SaFetv and Health Administration.




                    〕
                 Sノ メ8
                 イ
臓e12ノ
                            :≧


                                                         Regina C:
                                                         Financial Program Specialist
                                                         U.S. Departrnent    ofthe Treasury
                                                         Bureau   ofthe   Fiscal Service
